ORDER
PER CURIAM.
Mr. Holly appeals the denial without an evidentiary hearing of his motion for post-conviction relief under Rule 24.035. He alleges that the motion court should have granted him a hearing on his claim that his attorney was ineffective in failing to present sufficient and available mitigating evidence at his sentencing hearing, and that if he had known that counsel was going to fail to present this mitigating evidence he would not have pleaded guilty but would have proceeded to trial. For the reasons set out in a memorandum provided to the parties, we find that the record conclusively refutes Mr. Holly’s allegations, and affirm. Rule 84.16(b).